 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Raymond Avalos,                                   No. CV-18-00355-TUC-JGZ
10                  Petitioner,                         ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Respondents.
14
15          Pending before the Court are Petitioner’s “Motion to Review Verbal Consent or
16   Legal Search Warrant for Blood Draw” and “Motion to Remove Prior Convictions

17   Outlined in A.R.S. § 13-701(f).” (Docs. 65, 66.) The Court will deny both motions.
18          On February 6, 2020, the Court denied Mr. Avalos’ Petition for Writ of Habeas

19   Corpus and directed the Clerk of Court to close this case. (Doc. 50.) This Court and the

20   Ninth Circuit both subsequently denied Petitioner’s requests for issuance of a certificate of
21   appealability. (Docs. 56, 57.)
22          The pending motions are more appropriately characterized as a successive petition,

23   as Mr. Avalos seeks further review of the same underlying conviction and sentence. This

24   Court lacks jurisdiction to address his successive habeas petition. See Cooper v. Calderon,

25   274 F.3d 1270, 1274 (9th Cir. 2001); see also 28 U.S.C. § 2244(b)(3)(A) (identifying

26   claims that may be brought in a successive petition only after the Ninth Circuit issues an
27   order “authorizing the district court to consider a second or successive application”).
28   //
 1   Accordingly,
 2   IT IS ORDERED that Petitioner’s Motions (Docs. 65, 66) are DENIED.
 3   Dated this 22nd day of June, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -2-
